



COURT OF APPEAL FOR ONTARIO

CITATION:
Symmons v. Symmons, 2012
    ONCA 831

DATE: 20121128

DOCKET: C55122 & C55545

Laskin, Rosenberg and Tulloch JJ.A.

BETWEEN

William Symmons

Applicant (Respondent)

and

Mary Lou Symmons

Respondent (Appellant)

Sarah Boulby, for the appellant

Aaron Franks and Michael Zalev, for the respondent

Heard: September 13, 2012

On appeal from the orders of Justice Peter Z. Magda of
    the Superior Court of Justice, dated January 31, 2012 and May 3, 2012.

COSTS ENDORSEMENT

[1]

The respondent, William Symmons, is entitled to his costs of the appeal
    in the agreed upon amount of $12,500, inclusive of disbursements and applicable
    taxes.

John Laskin J.A.

M. Rosenberg J.A.

M. Tulloch J.A.


